DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections / Constructions
Independent claims are objected to because of the following informalities:  Claims recite at least two recitation of “the user”, first for “the user biometric data”, and subsequently, “a user via the network”.  Thus, it is not clear if “the user” in the limitation “parameters for the user and a selection of the activity made by the user” is another, different user or the user from the plurality of provider users.
Further, there are at least two recitation of “biometric data”, first “the user biometric data in a biometric database”, followed by “provider users having saved biometric data”.  It is not clear if those are meant to be the same or different biometric data, thus it is not clear to what subsequent “the biometric data” in the limitation “biometric parameters that are comparable to the biometric data for the set of biometric parameters for the user” is referring to.
Further, the claim is written vague with respect to a single user and a plurality of provider users, which should be clarified.
It is also not clear what is required by the limitation “user biometric data for a plurality of provider users”.  I.e. a single user provides data for a plurality of users? Or perhaps plurality of users provide biometric data for each of the plurality of users?
Clarification and appropriate corrections are required.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stivoric et al. (US 2008/0319796) in view of Bitran et al. (US 2017/0039327) and in further view of Knapp (US 2013/0232200).

Regarding claim 1, Stivoric teaches a method for identifying a recommendation for an activity, the method comprising:
receiving, by a computer system from a plurality of provider user devices via a network, user biometric data for a plurality of provider users ([0133] “physiological data is collected … for many individuals”, [0184] “people with similar lifeotypes and related data, such as sleeping six hours, similar body mass index”, F26, F27);
saving, by the computer system, the user biometric data in a biometric database maintained by the computer system responsive to receiving the user biometric data ([0087] “enable storage and/or retrieval of data, such as life byte sequences and/or lifeotypes data”, F26, F27 see “Lifeotypes Database + Database of other people looking”);
receiving, by the computer system from a client device of a user via the network, biometric data for a set of biometric parameters for the user ([0062] “find the lifeotype to be a runner with low bone density, hypertension and diabetes”, [0064], [0067]) and a selection of the activity made by the user ([0162] “assist a user in training for a goal”, “assist a user with a dietary regimen”, [0177] “coaching may 
identifying, by the computer system responsive to receiving the biometric data and the selection of the activity, a set of comparable users of the plurality of provider users having saved biometric data for the set of biometric parameters that are comparable to the biometric data for the set of biometric parameters for the user, wherein the saved biometric data is stored in the biometric database maintained by the computer system ([0116]-[0117] “man in the deep South who sleeps poorly and is overweight to compare himself to similar individuals, whether currently existing or based on past data, who are also trying to lose weight”, [0177] “enable comparisons to individuals who have achieved a particular goal”), and 
wherein the set of comparable users have opted-in with their consent for the computer system to remotely ([0192], F21) save their respective biometric data in the biometric database ([0174] “A user may choose to opt-in or opt -out of an information sharing program. The system may provide incentives for a user to opt-in”);
determining, by the computer system accessing a plurality of social network sites via the network ([0124] “platform may be used for social and social networking applications”, [0163]), the recommendation for the activity based on prior recommendations (see NOTE below) from the set of comparable users for the activity ([0116]-[0117], [0149] “enable identification of prior patients with similar lifeotypes and may enable review of the decision trees for those patients”, [0162] “may recommend dietary decision … to review the success of different dietary plans for individuals with similar lifeotypes”, [0177] “enable comparisons to individuals who have achieved a particular goal”), 
user may connect with others or review their data to determine what they did to achieve a particular goal”); and
sending, by the computer system via the network, the recommendation for the activity to the client device, wherein the client device displays the recommendation for the activity to the user  ([0181]-[0184]).

Stivoric does not explicitly teach “prior recommendations”, instead Stivoric teaches “enable identification of prior patients with similar lifeotypes and may enable review of the decision trees for those patients” [0149], “consider the past experiences of individuals with similar lifeotypes, the decision trees of individuals with similar lifeotypes, past treatment outcomes” ([0018]).
Stivoric teaches that a present invention can assist a medical professional making a decisions regarding treatment and a treatment choice.  The system identifies prior patients with similar lifeotypes and what treatments had been the most successful for the past patients ([0149]).  Thus, a treatment choice for a patient is based on the prior treatment plan for similar patients.
A recommendation by definition is “a suggestion or proposal as to the best course of action” (see any dictionary).  Thus, any treatments prescribed to the user are recommendations, as they meet the same definition, i.e. the best course of action.  A treatment is surely a recommendation for the user.  Therefore, the claim limitations not explicitly recited in Stivoric are implicit.  
However, to merely obviate such reasoning, Bitran discloses determining, by the computer system accessing a plurality of social network sites via the network, the recommendation for the activity based on prior recommendations ([0077], [0067], [0086], [0097]) from the set of comparable users for the activity ([0028], [0089]).  It would have been obvious to one of ordinary skill in the art at the time of invention to explicate the teachings of Stivoric to include prior recommendations as disclosed by Bitran.  
Stivoric as modified by Bitran teaches that recommendation from prior users are retrieved from the social network. I.e. Bitran teaches “contacts include names and contact information for individuals or organizations … retrieved from an external site, such as a social network website” [0023].  Thus, it is reasonable to conclude that the prior recommendations from the contacts are retrieved and are maintained at the plurality of social network sites.
However, to merely obviate such reasoning, Knapp discloses the prior recommendations are maintained at the plurality of social network sites ([0049]).  It would have been obvious to one of ordinary skill in the art at the time of invention to obviate of Stivoric to maintain recommendations at the social networking sires as disclosed by Knapp.  Doing so would promote the discovery of both content and people in the virtual environment (Knapp [0049]).

Claims 10 and 18 recite substantially the same limitations as claim 1, and is rejected for substantially the same reasons.

Regarding claims 2, 11 and 19, Stivoric as modified teaches the method, the system and the product, wherein identifying, by the computer system, the set of comparable users having the saved biometric data for the set of biometric parameters that are comparable to the biometric data for the set of biometric parameters for the user comprises:
identifying, by the computer system, the set of comparable users having saved biometric data for the set of biometric parameters for a set of selected activities that are comparable to the biometric data for the set of biometric parameters for the user for the set of selected activities ([0089], [0114]-[0115], [0117], [0177], [0184]).

Regarding claims 3 and 12, Stivoric teaches the method and the system, wherein the set of selected activities comprises at least one of resting ([0117], [0121]), walking, jogging ([0120]), running ([0062], [0164]), rowing, climbing, swimming, horseback riding, zip lining, snorkeling, scuba diving, rowing, or golfing.

Regarding claims 4, 13 and 20, Stivoric teaches the method, the system and the product, wherein determining, by the computer system, the recommendation for the activity based on the prior recommendations from the set of comparable users for the activity comprises: 
determining, by the computer system, the recommendation for the activity based on the prior recommendations from the set of comparable users for the activity ([0121]) and environmental data for a set of environmental conditions for the activity (F9 see “ENVIRONMENTAL DATA”, [0098], [0109], [0157]), wherein the prior recommendations were made by the comparable users after participating in the activity (Bitran [0077], [0097]).

Regarding claims 5 and 14, Stivoric teaches the method and the system, wherein determining, by the computer system, the recommendation for the activity based on the prior recommendations from the set of comparable users for the activity comprises: 
identifying, by the computer system, the prior recommendations from comparable users for the activity ([0136]-[0137], F26 see “Find Similar People”, “With Similar Goals”); and determining, by the computer system, the recommendation for the activity from the prior recommendations from the comparable users for the activity ([0068], [0177], F26 “Propose a lifeotype to Person X”, “Possibly propose a new goal or warn That their current goal is unrealistic”), wherein the prior recommendations were made by the comparable users after participating in the activity (Bitran [0077], [0097]).

Regarding claims 6 and 15, Stivoric teaches the method and the system further comprising: receiving, by the computer system, saved biometric data for the set of biometric parameters for users for a set of activities ([0062]-[0063], [[0089], [0098]); and 
grouping, by the computer system, the users into groups of users based on the biometric data for the set of biometric parameters ([0054] “members of the type or to groups of individuals of that type”, [0112]-[0114], [0117]) and the set of activities for a set of environmental conditions ([0111], [0122], [0136], [0150], F26-28).

Regarding claims 7 and 16, Stivoric teaches the method and the system, wherein the recommendation is selected from at least one of an enjoyment level ([0128], [0168], [0176]) or difficulty level of the activity selected by the user (Bitran [0072]).

Regarding claims 8 and 17, Stivoric teaches the method and the system, wherein the set of biometric parameters comprises at least one of a heart rate ([0108], [0147]), a blood pressure ([0064]), a temperature ([0147]), a breathing rate, or an oxygen level ([0108]).

Regarding claim 9, Stivoric teaches the method of claim 1, wherein the biometric data is received from at least one of a smart watch, a mobile phone, an activity tracker, a fitness tracker, a smart wristband, a camera, an Internet of Things clothing, or a wearable device ([0069], [0102]).

Response to Arguments
Applicant's arguments filed 03/26/2021 in regard to the presently amended claims, have been fully considered and are addressed in the updated rejections to the claims above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to POLINA G PEACH whose telephone number is (571)270-7646.  The examiner can normally be reached on Monday-Friday, 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 571-270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/POLINA G PEACH/               Primary Examiner, Art Unit 2165                                                                                                                                                                                         	March 31, 2021